UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A Amendment No. 1 CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED) Earliest Event Date requiring this Report:March 28, 2011 CHDT CORPORATION (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) FLORIDA 0-28331 84-1047159 (State of Incorporation or (Commission File Number) (I.R.S. Employer Organization) Identification No.) 350 Jim Moran Blvd. Suite 120 Deerfield Beach, Florida 33442 (Address of principal executive offices) (954) 252-3440 (Registrant's telephone number, including area code) 1 ITEM7.01. REGULATION FD DISCLOSURE Howard Ullman, a director, will conduct investors meetings during the week of March 27, 2011.Attached hereto as Exhibit 99.1 is the presentation materials to be used in the investor meetings. The information presented in Item7.01 of this Current Report on Form 8-K shall not be deemed “filed” for purposes of Section18 of the Exchange Act, or otherwise subject to the liabilities of that section, unless we specifically state that the information is to be considered “filed” under the Exchange Act or specifically incorporate it by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act. Exhibit Number Exhibit Description Presentation Materials for Investor Meetings 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHDT CORPORATION, A FLORIDA CORPORATION Date:March 28, 2011 By: /s/ Gerry McClinton Gerry McClinton, Chief Financial Officer and Chief Operating Officer 3 EXHIBIT INDEX Exhibit Number Exhibit Description Investor Meeting Presentation Materials.
